Citation Nr: 0631771
Decision Date: 10/12/06	Archive Date: 01/18/07

Citation Nr: 0631771	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-28 999	)	DATE OCT 12 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable (initial) rating for 
service-connected bilateral hearing loss for the purpose of 
accrued benefits.

2.  Entitlement to a higher initial rating in excess of 10 
percent for service-connected tinnitus for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.  The appellant is the veteran's widow.


VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2005).    

In a June 23, 2005 decision, the Board decided that at the 
time of the veteran's death, there was a pending Notice of 
Disagreement (NOD) filed by his representative in July 2002 
to the July 2002 rating decision in which the Regional 
Office (RO) in Lincoln, Nebraska granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable evaluation.  As this decision remained active 
at the time of the veteran's death, the RO should have 
considered this issue for accrued purposes.  As such, 
instead of the Board entering a decision on this issue, the 
Board should have referred this issue to the RO for 
consideration of this issue for accrued purposes.  
Accordingly, the June 23, 2005 Board decision in which the 
issue of entitlement to a compensable (initial) rating for 
service-connected bilateral hearing loss for the purpose of 
accrued benefits is addressed is vacated as to that issue 
only.

ORDER

The Board's June 23, 2005 decision is vacated as to the 
issue of entitlement to a compensable (initial) rating for 
service-connected bilateral hearing loss for the purpose of 
accrued benefits.


REMAND

Pursuant to the VACATUR, the RO should consider the issue of 
entitlement to a compensable (initial) rating for service-
connected bilateral hearing loss for the purpose of accrued 
benefits.

As for the tinnitus claim, the Board notes that the United 
States Court of Appeals for Veterans Claims issued a 
decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that 
reversed a decision of the Board that concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under pre-June 13, 2003 regulations.  VA 
disagreed with the Court's decision in Smith and appealed 
this decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  Accordingly, by Memorandum 
dated in July 2006, the Secretary of VA lifted the stay.  

In the July 2002 rating decision discussed above, the RO 
also granted service connection for tinnitus and assigned a 
10 percent rating.  The July 2002 NOD also initiated an 
appeal of the initial rating assigned the tinnitus 
disability.  The RO should also consider the issue of 
entitlement to a higher initial rating in excess of 10 
percent for service-connected tinnitus for the purpose of 
accrued benefits.

Accordingly, the case is REMANDED for the following action:

Please consider the issues of 
entitlement to a compensable (initial) 
rating for service-connected bilateral 
hearing loss and entitlement to a higher 
initial rating in excess of 10 percent 
for service-connected tinnitus for the 
purpose of accrued benefits.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




Citation Nr: 0517116	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
changes of the lumbosacral spine, rated as 40 percent 
disabling, for the purpose of accrued benefits.

2.  Entitlement to a higher initial rating for degenerative 
changes of the thoracic spine, rated as 20 percent disabling, 
for the purpose of accrued benefits.

3.  Entitlement to a higher initial rating for degenerative 
osteoarthritis of the left hip, rated as 30 percent 
disabling, for the purpose of accrued benefits.

4.  Entitlement to a higher initial rating for degenerative 
osteoarthritis of the right hip, rated as 40 percent 
disabling, for the purpose of accrued benefits.

5.  Entitlement to an increased rating for service-connected 
fracture of coccyx, rated as 10 percent disabling, for the 
purpose of accrued benefits.

6.  Entitlement to a compensable rating for bilateral hearing 
loss for the purpose of accrued benefits.

7.  Entitlement to a higher initial rating for tinnitus, 
rated as 10 percent disabling, for the purpose of accrued 
benefits.

8.  Entitlement to an effective date earlier than January 19, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1957.  The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

While the issues of entitlement to a compensable rating for 
bilateral hearing loss and a higher initial rating for 
tinnitus for the purpose of accrued benefits were not 
addressed in the September 2003 Statement of the Case (SOC) 
issued in connection with appellant's appeal, for reasons 
explained in Part III of this decision, hearing loss and 
tinnitus claims were pending at the time of the veteran's 
death and therefore, are included in the appellant's 
perfected claim of entitlement to accrued benefits.  

The RO certified the issue of entitlement to an increased 
rating for fracture of coccyx for the purpose of accrued 
benefits to the Board, and this issue was addressed in the 
September 2003 SOC.  The appellant did not include the coccyx 
issue in her Substantive Appeal (VA Form 9).  Nevertheless, 
the appellant's claim of entitlement to accrued benefits has 
been perfected to the Board.  As a claim for an increased 
rating for the coccyx disability was pending at the time of 
the veteran's death, this issue must also be considered by 
the Board in its determination as to whether the appellant is 
entitled to accrued benefits.  

The appellant also specifically included the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
in her claim that she is entitled to accrued benefits.  As 
TDIU was awarded to the veteran during his lifetime, the only 
appealable issue remaining and pending at the time of his 
death was the effective date assigned.  Accordingly, the 
Board recharacterized the TDIU claim as a claim for an 
earlier effective date for accrued purposes.  

Lastly, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board which concluded 
that no more than a single 10-percent disability evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R.   § 
4.87, Diagnostic Code 6260.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.  As the 
veteran's claim for compensation for tinnitus was filed prior 
to June 13, 2003, and the appellant seeks a higher initial 
rating for tinnitus of greater than 10 percent for accrued 
purposes, her claim is subject to the stay.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to the veteran's death, his service-connected 
degenerative changes of the lumbosacral spine were manifested 
by severe limitation of motion due to demonstrable pain, 
incoordination, shaking, and a lack of endurance, absent 
evidence of intervertebral disc syndrome, degenerative disc 
disease, neurological deficits, residuals of vertebra 
fracture, or ankylosis.  

3.  Prior to the veteran's death, his service-connected 
degenerative changes of the thoracic spine were manifested by 
severe limitation of motion due to demonstrable pain, 
incoordination, shaking, and a lack of endurance, absent 
evidence of intervertebral disc syndrome, degenerative disc 
disease, neurological deficits, residuals of vertebra 
fracture, or ankylosis.

4.  Prior to the veteran's death, the medical evidence of 
record showed that he demonstrated range of motion in the 
left hip on flexion that was not limited to 10 degrees or 
less, nor flexion limited to 10 degrees or less on account of 
additional functional loss due to pain, weakness, lack of 
endurance, fatigue, or incoordination; the evidence also 
showed that his left hip disability was not manifested by 
ankylosis, flail joint of the hip, or fracture of the femur.

5.  Prior to the veteran's death, the medical evidence of 
record showed that he demonstrated range of motion in the 
right hip on flexion that was limited to 10 degrees, absent 
evidence of ankylosis of the right hip, flail joint of the 
right hip, or fracture of the femur attributable to the 
service-connected right hip disorder.

6.  Prior to the veteran's death, his service-connected 
fracture of coccyx was manifested by painful residuals.

7.  Prior to the veteran's death, his service-connected 
bilateral hearing loss was manifested by Level III hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear; the veteran's bilateral hearing loss did not 
demonstrate exceptional patterns of hearing impairment.

8.  Prior to the veteran's death, the evidence showed that he 
met the criteria for an award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities, beginning January 19, 1999.




CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating in 
excess of 40 percent for service-connected degenerative 
changes of the lumbosacral spine for accrued purposes have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5121 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5292 (2003); 38 C.F.R. §§ 3.159, 3.1000, 4.1-4.14, 4.27 
(2004).  

2.  The schedular criteria for a higher initial rating in 
excess of 20 percent for service-connected degenerative 
changes of the thoracic spine for accrued purposes have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5121 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5291 (2003); 38 C.F.R. §§ 3.159, 3.1000, 4.1-4.14, 4.27 
(2004).  

3.  The schedular criteria for a higher initial rating in 
excess of 30 percent for service-connected degenerative 
osteoarthritis of the left hip for accrued purposes have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5121 (West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.1-4.14, 4.27, 
4.71a, Diagnostic Codes 5010-5252 (2004).  

4.  The schedular criteria for a higher initial rating in 
excess of 40 percent for service-connected degenerative 
osteoarthritis of the right hip for accrued purposes have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5121 (West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.1-4.14, 4.27, 
4.71a, Diagnostic Codes 5010-5252 (2004).  

5.  The schedular criteria for an increased rating in excess 
of 10 percent for service-connected fracture of coccyx for 
accrued purposes have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000, 4.1-4.14, 4.27, 4.71a, Diagnostic Codes 
5299-5298 (2004).  

6.  The schedular criteria for a compensable rating for 
service-connected bilateral hearing loss for accrued purposes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.1-4.14, 4.27, 
4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII (2004).  

7.  The requirements for an effective date earlier than 
January 19, 1999, for a total disability rating based on 
individual unemployability due to service-connected 
disabilities for accrued purposes have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5110, 5121 (West 2002); 38 C.F.R. §§ 
3.159, 3.1000, 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2003, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
the claim of entitlement to dependency and indemnity 
compensation (DIC) benefits, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the August 2003 VCAA notice 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claims or something to the effect that the appellant give 
VA everything she had that pertained to her claims.  
38 C.F.R. § 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the appellant for all the information and 
evidence necessary to substantiate her claims-that is, 
evidence of the type that should be considered by VA in 
assessing her claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Moreover, in August 2003, the appellant 
indicated that she had no additional information or evidence 
to submit.   Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the appellant with a copy of the 
September 2003 rating decision and September 2003 SOC, which 
included a discussion of the facts of the claims, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The SOC provided 
the appellant with notice of laws and regulations pertinent 
to her claims.  The SOC did not cite the law and implementing 
regulations of the VCAA.  The appellant, however, was not 
prejudiced by this omission as she was advised of the 
substance of the VCAA in the August 2003 VCAA notice.  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records dated from September 2002 to 
June 2003.  The appellant has not made the RO or the Board 
aware of any other evidence relevant to her appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim.  Accordingly, 
the Board will proceed with appellate review.         


II.	Legal Criteria

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years. 38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a), (b) (2004).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The Federal Circuit noted that "a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application." Id. at 1300.  Applications for accrued 
benefits must be filed within one year after the date of 
death. 38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2004).

In determining whether an increased rating is warranted for 
accrued purposes, the Board must limit its review to that 
evidence in the file at the date of the veteran's death.  An 
exception to the foregoing, however, relates to VA treatment 
records the RO obtained and associated with the claims file 
after the veteran's death, and which were not considered in 
connection with prior adjudications of his claims.  VA 
medical records are considered to be in constructive 
possession of the Secretary and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the scope 
of the Board's review must include the 'new' VA treatment 
records the RO obtained on behalf of the appellant.  


III.	Background/Procedural History

On January 19, 1999, the RO received a claim from the veteran 
for service connection of a back disorder, bilateral hip 
disorder, bilateral leg disorder, and neurological disorder, 
all of which he claimed were secondary to the service-
connected fracture of coccyx.  The RO retrieved VA treatment 
records dated from December 1996 to August 1999, and 
considered these records along with the veteran's service 
medical records.  In a September 1999 rating decision, the RO 
decided that the back, bilateral hip, bilateral leg, and 
neurological claims were not well-grounded.  

In correspondence dated in March 2001, the RO advised the 
veteran that it was reconsidering the veteran's January 19, 
1999 claim due to the passage of the VCAA.  The RO obtained 
VA treatment records dated from August 2000 to November 2001.  
The RO considered the foregoing evidence along with all other 
evidence of record at that time.  The RO continued the denial 
of the claims, this time on the merits, in a December 2001 
rating decision.  The RO mailed notice of the December 2001 
rating decision to the veteran on December 27, 2001.  In May 
2002, the veteran filed a Notice of Disagreement (NOD) with 
the December 2001 rating decision as well as requested 
service connection for hearing loss.  The veteran included 
records dated in April 2002 from the Hearing Clinic and a 
report dated in April 2002 from D.W., R.N.  The RO obtained 
the report on a VA audiological examination the veteran 
underwent in June 2002.  The RO considered the foregoing 
evidence along with all other evidence of record at that 
time.  In a July 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and awarded a 
noncompensable rating under Diagnostic Code 6100 effective 
May 10, 2002, the date of receipt of claim.  The July 2002 
rating decision also shows that the RO addressed up a claim 
for an increased evaluation for the service-connected 
fracture of coccyx but deferred the issue.  The veteran's 
authorized representative filed a general NOD in July 2002. 

The RO obtained reports on VA joints and spine examinations 
the veteran underwent in August 2002.  The RO also obtained 
VA treatment records dated from February 2001 to August 2002.  
The RO considered the foregoing evidence along with all other 
evidence of record at that time.  In an August 2002 rating 
decision, the RO granted service connection for the 
following:  degenerative changes of the lumbosacral spine and 
assigned a 40 percent rating under Diagnostic Codes 5010-
5292, effective January 19, 1999; degenerative changes of the 
thoracic spine and assigned a 20 percent rating under 
Diagnostic Codes 5010-5291, effective January 19, 1999; 
degenerative osteoarthritis of the left hip and assigned a 30 
percent rating under Diagnostic Code 5010-5252, effective 
January 19, 1999; and degenerative osteoarthritis of the 
right hip and assigned a 40 percent rating under Diagnostic 
Codes 5010-5252, effective January 19, 1999.  The RO also 
granted an increased rating for service-connected fracture of 
coccyx from 0 percent to 10 percent under Diagnostic Codes 
5299-5289, effective April 18, 2002, which was the earliest 
date on which the RO found that the evidence supported the 
increased evaluation (date of D.W.'s April 2002 letter).  
Lastly, the RO awarded the veteran a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) effective from January 19, 1999.  Notice 
of the August 2002 rating decision was mailed to the veteran 
on September 10, 2002.  

The RO issued a SOC in August 2002, on the issues of 
entitlement to service connection for a neurological disorder 
and right and left leg disorders.  Notice of the SOC along 
with a copy of the SOC and VA Form 9 (Substantive Appeal) 
were mailed to the veteran on August 29, 2002.  

The Certificate of Death indicates that the veteran died on 
June [redacted], 2003.  Thus, the veteran's lumbosacral spine, 
thoracic spine, left hip, right hip, coccyx, and TDIU claims 
remained pending at the time of his death as the veteran had 
until September 10, 2003 to express disagreement with the 
disability ratings assigned and the effective date assigned 
the award of TDIU by the RO.  See 38 C.F.R. § 20.302(a) 
(2004) (providing that a notice of disagreement with a 
determination by the agency of original jurisdiction 
generally must be filed within one year from the date that 
that agency mails notice of the determination). 
 
The veteran's hearing loss claim was also pending at the time 
of his death.  The RO failed to either issue a SOC after 
receipt of the July 2002 general NOD or send a letter of 
clarification of the issue being appealed.  See 38 C.F.R. 
§ 19.26 (providing that when a NOD is received following a 
multiple-issue determination and it is not clear which issue, 
or issues, the claimant desires to appeal, clarification 
sufficient to identify issue, or issues, being appealed 
should be requested from the claimant or his/her 
representative; or where no preliminary action is required, 
the agency of original jurisdiction must prepare a SOC upon 
receipt of a NOD).

The veteran's claims for service connection of a neurological 
disorder and right and left leg disorders were not pending at 
the time of his death.  The RO mailed notice of the December 
2001 rating decision to the veteran on December 27, 2001.  
Notice of the SOC on these issues was mailed to the veteran 
on August 29, 2002.  As noted in the Notice of SOC, the 
veteran was required to perfect his appeal within 60 days 
from the date of notification of the SOC (August 29, 2002) or 
within the remainder of the one-year period from the date of 
the letter notifying the veteran of the action that he had 
appealed (December 27, 2001), whichever period ended later.  
38 C.F.R. § 20.302(b) (2004).  The veteran did not file a 
Substantive Appeal or perfect his appeal to the Board on 
these issues by December 27, 2002.  Therefore, the December 
2001 denial of service connection of a neurological disorder 
and right and left leg disorders became final during the 
veteran's lifetime.  

In July 2003, the RO received the appellant's application for 
DIC benefits, which was within one year after the date of the 
veteran's death.    


IV.	Higher Initial Rating for Degenerative Changes of the 
Lumbosacral Spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  In the case of an 
increased rating for accrued purposes, the level of 
disability at or around the time of the veteran's claim for 
an increase and up until the time of his death is the primary 
concern, and therefore medical evidence dated at or around 
this time will be assigned more probative weight than past 
medical reports, especially those from the remote past.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

The evidence in the file at the date of the veteran's death 
follows.  

VA treatment records dated from October 1981 to June 2003 
included an October 1991 radiograph report that showed that 
x-rays of the lumbar spine were interpreted as revealing no 
abnormality.  The radiologist noted an impression of negative 
exam.  A June 2003 record showed that the veteran complained 
of back pain. 

In an April 2002 letter, D.W. (Advance Practice Registered 
Nurse) reported that on account of the veteran's in-service 
injury to his coccyx, he needed to adjust his pelvis to a 
comfortable position, putting additional strain on his lower 
back.  D.W. noted that the veteran experienced daily rest 
pain of 5 (on a scale of one to ten) and a 10 with most 
activity involving his back.  D.W. indicated that due to the 
constant pain, fatigability was a daily reality with joint 
instability related to fatigue.  D.W. added that the 
veteran's back could then easily "'give out.'"  D.W. 
reported that range of motion in the veteran's spine was as 
follows:  flexion was to 70 degrees (any further movement 
caused pain); hyperextension was to 10 degrees (inability to 
extend any further because of pain); and lateral movement was 
to 30 degrees.  D.W. added that there was no change in either 
lumbar paraspinal regions; the pain rating was unchanged for 
either side.  D.W. noted that because of the painful motion, 
the veteran was additionally limited by fatigue, weakness, 
and lack of endurance.  

The August 2002 VA spine examination report showed that the 
examiner reviewed the claims file.  The veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  He reported that he took both prescribed 
medication and over-the-counter medication, with minimal 
results from the medications.  He indicated that he had 
flare-ups the severity of which on a scale of one to ten was 
a nine.  He added that these episodes occurred twice a week 
with a duration of two days for each episode.  He related 
that the precipitating factors to the pain were the motions 
of sitting and standing up, and also, sitting too long, such 
as long-distance driving.  He maintained that during a flare-
up, he had at least a 90 percent reduction in limitation of 
motion, as well as a 90 percent reduction of functional 
impairment.  
It was noted that VA had prescribed the veteran a 4-wheeled 
walking device with hand brakes, as well as an electric 
scooter for shopping purposes.  He also used a cane around 
the house.  He denied that he had undergone surgical 
intervention to his spine.  The examiner noted that as far as 
functional assessment, the veteran reported that he was 
unable to sit for prolonged periods of time.  He indicated 
that around the house he had minimal ambulatory abilities, 
but he was able to walk unassisted 65 feet to his garage.  
He, however, was then unable to return from the garage 
unassisted.  If he proceeded beyond the 65 feet measurement, 
he would take his wheeled walker or ride in his electric 
scooter.  

The physical examination revealed that the veteran walked 
with the assistance of a 4-wheeled walking device.  Range of 
motion of his spine revealed extension from 0 to 10 degrees 
with demonstrable instability and shaking.  Flexion was from 
0 to 45 degrees with demonstrable instability and shaking.  
Lateral bending to the right was from 0 to 10 degrees, with 
demonstrable shaking as well as facial grimacing and 
verbalization.  Lateral bending to the left was also from 0 
to 10 degrees with demonstrable shaking as well as 
verbalization.  Rotation to the right was from 0 to 5 degrees 
with demonstrable shaking as well as facial grimacing.  
Rotation to the left was also from 0 to 5 degrees with 
demonstrable shaking as well as verbalization.  The examiner 
noted that x-rays dated in 1999 of the lumbosacral spine 
showed degenerative changes.  The examiner diagnosed 
degenerative osteoarthritis of the lumbosacral spine.  

The examiner reported that he considered DeLuca v. Brown, 8 
Vet. App. 202 (1995) (providing that in determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration).  The examiner 
further commented that the veteran exhibited pain at the 
extreme ranges of motion as previously reported.  The 
examiner maintained that the veteran did not exhibit excess 
fatigability, but added that the veteran was oxygen dependent 
and he was not restricted from using his oxygen.  The 
examiner noted that the veteran did have evidence of 
incoordination, shaking, and a "ratcheting" type of 
movement.  The examiner reported that the appellant related 
that this movement was the veteran's normal ability.  Lastly, 
the examiner indicated that the veteran had a lack of 
endurance as at one rep of each range of motion exercise, he 
discontinued further efforts.  

At the time of the veteran's death, his service-connected 
degenerative changes of the lumbosacral spine were rated as 
40 percent disabling under Diagnostic Codes 5010-5292.  The 
Board notes that the schedule for rating spine disabilities 
was amended in August 2003, effective September 26, 2003.  
Amendment to Part 4, Schedule for Rating Disabilities, 68 
Fed. Reg. 51454-51458 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his or her claim under the criteria that are 
more to his or her advantage.  VAOPGCPREC 3-00.  The old 
criteria may be applied for the full period of the appeal.  
The new rating criteria, however, may only be applied to the 
period of time after their effective date.  Id.  

The veteran's back claim was adjudicated prior to the 
promulgation of the amended schedule for evaluating spine 
disabilities.  The veteran also died prior to the effective 
date of the new rating criteria.  Any increased rating that 
might be granted under the new rating criteria could not be 
awarded earlier than the effective date of the revised 
criteria.  Because the effective date of the change-
September 26, 2003-is after the date of the veteran's death, 
an increased rating under the new rating criteria could not 
result in "monetary benefits" to which the veteran was 
entitled at death that were "due and unpaid" at the time of 
his death.  Therefore, only the former rating criteria will 
be applied in evaluating the veteran's back claim.

Under Diagnostic Code 5292 of the old rating criteria for 
evaluating spine disorders, a 40 percent rating is assigned 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In the 
instant case, the assigned 40 percent rating reflects medical 
evidence that showed that the veteran's service-connected low 
back disability was manifested by severe limitation of motion 
due to demonstrable pain, incoordination, shaking, and a lack 
of endurance.  A 40 percent rating is the maximum schedular 
rating available under Diagnostic Code 5292.  Thus, the Board 
must consider other diagnostic codes to assess whether the 
veteran was entitled to a rating in excess of 40 percent 
under any of them.  

The medical evidence shows that the veteran was not diagnosed 
with intervertebral disc syndrome, or that he suffered from a 
disability analogous to pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy that included characteristic pain and demonstrable 
muscle spasm absent ankle jerk, or some other neurological 
findings associated with degenerative disc disease.  Thus, 
the veteran was not entitled to a rating of 60 percent under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  [The rating criteria for evaluating 
intervertebral disc syndrome were changed and made effective 
during the veteran's lifetime, but for the same reasons 
previously explained, the veteran was not entitled to a 
disability rating under the new rating criteria.  Amendment 
to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).] 

The medical evidence shows that there was no x-ray evidence 
of residuals of a fracture of the vertebra attributable to 
the service-connected low back disability.  Thus, the veteran 
was precluded from an evaluation under Diagnostic Code 5285.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  The medical 
evidence shows that the veteran did not have ankylosis of the 
lumbar spine.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(defining ankylosis as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint).  Moreover, the veteran's service-connected 
disability was not analogous to an individual with ankylosis 
of the lumbar spine.  To the contrary, the medical evidence 
shows that the veteran had functional range of motion in the 
lower spine.  Thus, the veteran was precluded from an 
evaluation under Diagnostic Code 5289.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).  Lastly, the Board notes that 
Diagnostic Code 5295 (lumbosacral strain) does not assign 
evaluations in excess of 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Accordingly, the Board finds that prior to the veteran's 
death, his service-connected degenerative changes of the 
lumbosacral spine more closely approximated the criteria for 
the currently assigned 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5292 (2003).  


V.	Higher Initial Rating for Degenerative Changes of the 
Thoracic Spine

In regard to the evidence in the file at the date of the 
veteran's death, the Board incorporates by reference the 
findings noted in the VA treatment records, D.W.'s April 2002 
letter, and the August 2002 VA spine examination report 
discussed in Part IV.  In addition, the Board notes that the 
August 2002 VA examiner noted that 
x-rays dated in 1999 of the thoracic spine showed 
degenerative changes.  The VA examiner diagnosed degenerative 
osteoarthritis of the thoracic spine.  

At the time of the veteran's death, his service-connected 
degenerative changes of the thoracic spine were rated as 20 
percent disabling under Diagnostic Codes 5010-5291.  Under 
Diagnostic Code 5291, a 10 percent rating is assigned for 
both moderate and severe limitation of thoracic spine motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5291 (2003).  

The Board notes that the veteran is currently assigned a 20 
percent evaluation for medical evidence that showed that the 
veteran's service-connected thoracic spine disability was 
manifested by severe limitation of motion due to demonstrable 
pain, incoordination, shaking, and a lack of endurance.  The 
Board observes that VA's rating schedule does not provide a 
schedular rating in excess of 10 percent for severe 
limitation of thoracic spine motion under Diagnostic Code 
5291, despite the RO's action.  Thus, the Board finds that 
the veteran was certainly not entitled to a rating in excess 
of 20 percent under Diagnostic Code 5291.

The Board must consider other diagnostic codes to assess 
whether the veteran was entitled to a rating in excess of 20 
percent under any of them.

For the same reasons the Board discussed in Part IV as to why 
the veteran was not entitled to a rating in excess of 40 
percent for his low back disability under Diagnostic Codes 
5285, 5289, and 5293, the Board similarly finds that the 
veteran was precluded from an evaluation in excess of 20 
percent under Diagnostic Codes 5285, 5288, and 5293, in the 
absence of clinical evidence of intervertebral disc syndrome, 
degenerative disc disease, neurological deficits, residuals 
of vertebra fracture, or ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5288 (2003).


Accordingly, the Board finds that prior to the veteran's 
death, his service-connected degenerative changes of the 
thoracic spine more closely approximated the criteria for the 
currently assigned 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5291 (2003).  


VI.	Higher Initial Rating for Degenerative Osteoarthritis of 
the Left Hip 

The evidence in the file at the date of the veteran's death 
follows.  

VA treatment records dated from October 1981 to June 2003 
included a February 2002 record that noted that on 
examination of strength, the veteran was 4/5 in the left hip.

In the April 2002 letter, D.W. reported that on account of 
the veteran's in-service injury to his coccyx, he needed to 
adjust his pelvis to a comfortable position, putting 
additional strain on "one of his hip joints."  D.W. noted 
that the veteran experienced daily rest pain of 5 (on a scale 
of one to ten) and a 10 with most activity involving his 
hips.  D.W. indicated that due to the constant pain, 
fatigability was a daily reality with joint instability 
related to fatigue.  D.W. added that the veteran's hips could 
then easily "'give out.'"  D.W. maintained that the veteran 
had weak quadriceps muscles bilaterally with any resistance.  
D.W. reported that range of motion in the veteran's hips was 
as follows:  flexion with either leg extended was to 90 
degrees; hyperextension was to 20 degrees with pain; flexion 
with knee flexed was to 120 degrees; abduction was to 30 
degrees with pain; adduction was to 20 degrees with pain; 
internal rotation was to 20 degrees with pain; and external 
rotation was to 15 degrees with pain.  D.W. noted that there 
was more pain reported in the right hip than the left.  D.W. 
indicated that since the veteran had pain with the majority 
of movements, his gait was guarded and unsteady, and he 
therefore favored his right hip.  

The August 2002 VA joints examination report showed that the 
veteran complained of pain, weakness, stiffness, local heat, 
giving way, locking, fatigability, and lack of endurance.  He 
indicated that his right hip was worse than his left.  He 
reported that he took both prescribed medication and over-
the-counter medication, with little or no response with these 
medications.  He stated that he did experience flare-ups, 
which he rated as a nine on a pain scale of one to ten.  He 
indicated that the flare-ups occurred once a week with a 
duration of four to five hours.  He noted that walking more 
than 65 feet and standing would precipitate a flare-up of 
both hips.  To alleviate the pain, he reported that took his 
medications and rested and elevated his feet in his recliner 
chair.  He estimated that he had a 90 percent limitation of 
motion increase during a flare-up, as well as a 90 to 100 
percent increase in functional impairment during a flare-up.  
He denied that he had undergone surgical intervention to his 
hips.  The examiner then incorporated by reference the 
veteran's reported functional assessment noted in the spine 
examination report.  

The examiner noted that there was no abnormal wear on the 
veteran's shoes.  Range of motion of the left hip was as 
follows:  flexion was from 0 to 30 degrees, limited by pain; 
extension was from 0 to 0 degrees, limited by pain; adduction 
was from 0 to 10 degrees, limited by pain; abduction was from 
0 to 10 degrees, limited by pain; external rotation was from 
0 to 5 degrees, limited by pain; and internal rotation was 
from 0 to 20 degrees, limited by pain.  The examiner 
diagnosed degenerative osteoarthritis of the left hip.  

The examiner reported that he considered DeLuca.  The 
examiner further commented that pain was identified at the 
range of motion extremes as previously discussed.  The 
examiner noted that a lack of endurance and early 
fatigability were both evidenced, and only one "rep and 
attempt" were possible.  The examiner reported that it was 
obvious that the veteran was becoming winded with minimal 
effort to climb on top of the examination table.  The 
examiner noted that there was evidence of incoordination in 
the form of a jerking type of movement that the examiner 
indicated the appellant had identified as being the veteran's 
normal functional impairment.  

At the time of the veteran's death, his service-connected 
degenerative osteoarthritis of the left hip was rated as 30 
percent disabling under Diagnostic Codes 5010-5252.  Under 
Diagnostic Code 5252, a 10 percent rating is prescribed for 
flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2004).  A 20 percent rating is prescribed for 
flexion limited to 30 degrees.  Id.  A 30 percent rating is 
prescribed for flexion limited to 20 degrees.  Id.  A 40 
percent rating is prescribed for flexion limited to 10 
degrees.  Id.  

The veteran's demonstrated range of motion according to 
D.W.'s April 2002 letter and on VA examination conducted in 
August 2002, did not manifest flexion limited to 10 degrees 
or less.  Moreover, according to the VA examiner's findings, 
the veteran did not have additional functional loss due to 
pain, weakness, lack of endurance, fatigue, or 
incoordination, that further limited the veteran's flexion 
motion to 10 degrees or less.  Thus, the veteran was not 
entitled to a rating in excess of 30 percent under Diagnostic 
Code 5252.

The Board must consider other diagnostic codes to assess 
whether the veteran was entitled to a rating in excess of 30 
percent under any of them.

The medical evidence shows that the veteran did not have 
ankylosis of the left hip.  Dinsay, 9 Vet. App. at 81.  
Moreover, the veteran's service-connected disability was not 
analogous to an individual with ankylosis of the left hip.  
To the contrary, the medical evidence shows that the veteran 
had functional range of motion in the left hip.  Thus, the 
veteran was precluded from an evaluation under Diagnostic 
Code 5250.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2004).  

The medical evidence also shows that the veteran's left hip 
disability was not manifested by flail joint of the hip or 
fracture of the femur, so as to preclude higher evaluations 
under Diagnostic Codes 5254 and 5255.  38 C.F.R. § 4.71a, 
Diagnostic Code 5254, 5255 (2004).  Lastly, the Board notes 
that Diagnostic Codes 5251 (limitation of extension of thigh) 
and 5253 (impairment of thigh) do not assign evaluations in 
excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5251, 5253 (2004).  

Accordingly, the Board finds that prior to the veteran's 
death, his service-connected degenerative osteoarthritis of 
the left hip more closely approximated the criteria for the 
currently assigned 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5252 (2004).  


VII.	Higher Initial Rating for Degenerative Osteoarthritis of 
the Right Hip

In regard to the evidence in the file at the date of the 
veteran's death, the Board incorporates by reference the 
findings noted in D.W.'s April 2002 letter and the August 
2002 VA joints examination report discussed in Part VI.  In 
addition, the Board notes that VA treatment records dated 
from October 1981 to June 2003 included a February 2002 
record that noted that on examination of strength, the 
veteran was 3+/5 in the right hip. The veteran complained of 
right hip pain at that time.  Records dated in September 2002 
showed that the veteran was seen in the emergency room for 
complaints of right hip pain after he fell the prior night.  
(He reported that he had fallen in the bathroom after he 
"[m]isjudged sitting down on [the] toilet seat.")  X-rays 
revealed a displaced fracture of the right femoral neck.  
Right hip fracture, status post fall was noted.  The veteran 
was fitted with a right hip bipolar prosthesis secondary to 
the fracture due to the fall.   The records showed that the 
veteran underwent therapy for status post right hip 
replacement.  

Additionally, the August 2002 VA examination report shows 
that range of motion of the right hip was as follows:  
flexion was from 0 to 10 degrees, limited by pain; extension 
was from 0 to 0 degrees, limited by pain; adduction was from 
0 to 5 degrees, limited by pain; abduction was from 0 to 5 
degrees, limited by pain; external rotation was from 0 to 5 
degrees, limited by pain; and internal rotation was from 0 to 
0 degrees, limited by pain.  

At the time of the veteran's death, his service-connected 
degenerative osteoarthritis of the right hip was rated as 40 
percent disabling under Diagnostic Codes 5010-5252, because 
motion on flexion was limited to 10 degrees.  As noted above, 
a 40 percent rating is the maximum schedular rating available 
under Diagnostic Code 5252.  Thus, the Board must consider 
other diagnostic codes to assess whether the veteran was 
entitled to a rating in excess of 40 percent under any of 
them.  

For the same reasons the Board discussed in Part VI as to why 
the veteran was not entitled to a higher rating for his left 
hip disability under Diagnostic Codes 5250, 5254, and 5255, 
the Board similarly finds that the veteran was precluded from 
an evaluation in excess of 40 percent under any of these 
codes in the absence of clinical evidence of ankylosis of the 
right hip, flail joint of the right hip, or fracture of the 
femur attributable to the service-connected right hip 
disorder.  38 C.F.R. § 4.71a, Diagnostic Code 5250, 5254, 
5255 (2004).  VA treatment records show that the veteran 
underwent a right hip replacement do to another injury he 
sustained to his right hip resulting in an injury 
superimposed on the service-connected right hip disability.  
There, however, is no competent medical evidence that the new 
injury was caused by the service-connected right hip 
disability.  

Accordingly, the Board finds that prior to the veteran's 
death, his service-connected degenerative osteoarthritis of 
the right hip more closely approximated the criteria for the 
currently assigned 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5252 (2004).  




VIII.	Increased Rating for Fracture of Coccyx

The evidence in the file at the date of the veteran's death 
follows.  

In the April 2002 letter, D.W. reported that the veteran had 
"severe" tenderness of the coccyx with any pressure, which 
she maintained resulted in daily morning stiffness, weakness, 
and edema. 

VA treatment records dated from March 1998 to June 2003 noted 
no complaints or findings referable to the coccyx disability. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Fracture of the coccyx is not specifically listed in the 
rating schedule; therefore, the RO rated the disability by 
analogy to a disability in which not only the functions 
affected, but anatomical localization and symptomatology were 
closely related.  38 C.F.R. § 4.20 (2004).  At the time of 
the veteran's death, his service-connected fracture of the 
coccyx was rated by analogy to removal of coccyx under 
Diagnostic Code 5298 and assigned a 10 percent rating for 
painful residuals of the fracture.  A 10 percent rating is 
the maximum schedular rating available under Diagnostic Code 
5298.  There are no other potentially applicable diagnostic 
codes under which the veteran may have been entitled to a 
rating in excess of 10 percent.

Accordingly, the Board finds that prior to the veteran's 
death, his service-connected fracture of coccyx more closely 
approximated the criteria for the currently assigned 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5298 (2004).  


IX.	Compensable Rating for Bilateral Hearing Loss

At the time of the veteran's death, his service-connected 
bilateral hearing loss was rated as noncompensable under 
Diagnostic Codes 6100.  The evidence in the file at the date 
of the veteran's death follows.  

In an April 2002 letter from C.A.F. (Board Certified 
Audiologist) of the Hearing Clinic, he reported that an April 
2002 audiogram revealed that the veteran had bilateral 
moderate to severe high frequency sensorineural hearing loss 
with poor auditory discrimination ability.  C.A.F. 
recommended that the veteran be fit with bilateral digital 
hearing aids in an effort to improve the veteran's 
communication abilities and mask his tinnitus.  A copy of the 
April 2002 audiogram was included with C.A.F.'s letter.  

The June 2002 audiological examination report shows that 
audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
50
65
41
LEFT
20
25
55
70
43

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 86 percent in the left ear.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  The April 2002 audiogram from C.A.F. 
was not interpreted.  As such, the Board is precluded from 
considering any of the audiometric findings noted therein in 
its determination as to whether the veteran was entitled to a 
compensable rating.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (providing that the Board may not interpret graphical 
representations of audiometric data).  As for audiometric 
testing conducted at the 
June 2002 VA examination, the veteran demonstrated Level III 
hearing acuity in the right ear (puretone threshold average 
41, speech discrimination score 76%) and Level II hearing 
acuity in the left ear (puretone threshold average 43, speech 
discrimination score 86%).  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VI (2004).  The percentage evaluation derived 
from Table VII of 38 C.F.R. § 4.85, based on the foregoing 
hearing levels demonstrated at the audiological examination, 
is 0.  Accordingly, the veteran's bilateral hearing 
impairment warranted the currently assigned noncompensable 
evaluation under the provisions of 38 C.F.R.    § 4.85 
(2004).  

The veteran's bilateral hearing loss also did not demonstrate 
the exceptional patterns of hearing impairment described 
under the provisions of 38 C.F.R. § 4.86 (2004).  The June 
2002 VA audiological examination report shows that the 
puretone thresholds at each of the four specified frequencies 
were not all 55 decibels or more in the right and left ears.  
38 C.F.R. § 4.86(a) (2004).  Additionally, the puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz in the right and left ears.  
38 C.F.R. § 4.86(b) (2004).  

Accordingly, the Board finds that prior to the veteran's 
death, his bilateral hearing loss more closely approximated 
the criteria for the currently assigned noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


X.	Staged Ratings and Extraschedular Rating

The veteran's disabilities (lumbosacral spine, thoracic 
spine, left hip, right hip, bilateral hearing loss) have not 
been shown to be manifested by greater than the criteria 
associated with the initial ratings assigned under the 
designated diagnostic code during any portion of the appeal 
period.  Accordingly, staged ratings were not in order and 
the assigned ratings were appropriate for the entire period 
of the appeal period.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Lastly, the Board notes that there was no evidence of record 
that any of the veteran's service-connected disabilities 
alone caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards was 
rendered impracticable.  Indeed, the award of TDIU was a 
reflection that the veteran was unemployable by reason of 
several disorders, i.e., his service-connected disabilities.  
Hence, the RO was not required to refer any of the veteran's 
disabilities for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (2004).


XI.	TDIU

At the time of the veteran's death, entitlement to TDIU had 
been established effective from January 19, 1999.  

The effective date for an award of TDIU is governed by the 
increased rating provisions.  Generally, under applicable 
criteria, the effective date of an award of compensation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2004).  Applicable laws and 
regulations further set out that the effective date of an 
award of increased compensation may be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).

The veteran did not file a claim for TDIU prior to his death.  
Rather, on January 19, 1999, the RO received the veteran's 
application for compensation benefits for several 
disabilities upon which the TDIU grant was based.  As service 
connection and the respective disability ratings for the 
lumbar spine disorder, thoracic spine disorder, left hip 
disorder, and right hip disorder, were established as 
effective January 19, 1999, the veteran met the percentage 
requirements for a TDIU beginning January 19, 1999.  On that 
basis, coupled with evidence that the veteran was 
unemployable by reason of these service-connected 
disabilities, the RO properly established TDIU effective from 
the date entitlement arose-which was January 19, 1999.  

Accordingly, the Board finds that an effective date of 
January 19, 1999 for the award of a TDIU established during 
the veteran's lifetime was appropriate. 


In reaching this decision, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence is against the appellant's present claim, 
including as to each individual rating and effective date 
issue examined for accrued purposes; therefore, the benefit-
of-the-doubt doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

 


ORDER

A higher initial rating in excess of 40 percent for service-
connected degenerative changes of the lumbosacral spine for 
accrued purposes is denied.  

A higher initial rating in excess of 20 percent for service-
connected degenerative changes of the thoracic spine for 
accrued purposes is denied.

A higher initial rating in excess of 30 percent for service-
connected degenerative osteoarthritis of the left hip for 
accrued purposes is denied. 

A higher initial rating in excess of 40 percent for service-
connected degenerative osteoarthritis of the right hip for 
accrued purposes is denied.

An increased rating in excess of 10 percent for service-
connected fracture of coccyx for accrued purposes is denied.

A compensable rating for service-connected bilateral hearing 
loss for accrued purposes is denied. 

An effective date earlier than January 19, 1999, for the 
award of a total disability rating based on individual 
unemployability due to service-connected disabilities for 
accrued purposes is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


